Affirmed and Opinion Filed December 22, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01348-CR

                       DETRICK BLAIR DEAN, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-82171-2015

                         MEMORANDUM OPINION
                     Before Justices Myers, Nowell, and Evans
                             Opinion by Justice Myers
      Appellant Detrick Blair Dean pleaded guilty to indecency with a child by

contact and, following a punishment hearing, the trial court sentenced him to ten

years in prison. In two issues, appellant argues ineffective assistance of trial counsel

and that his plea of guilty was involuntary. We affirm.

                                     DISCUSSION

                        1. Ineffective Assistance of Counsel

      In his first issue, appellant argues defense trial counsel provided ineffective

assistance by failing to ask the trial court to withdraw his guilty plea after appellant

“repeatedly denied acting with the required sexual intent.”
      To prove a claim of ineffective assistance of counsel, appellant must show (1)

his trial counsel’s performance fell below an objective standard of reasonableness

and (2) there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. Strickland v. Washington,

466 U.S. 668, 687–88 (1984); Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App.

2011). “A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” Strickland, 466 U.S. at 694. In reviewing counsel’s performance,

we look to the totality of the representation to determine the effectiveness of counsel,

indulging a strong presumption that counsel’s performance falls within the wide

range of reasonable professional assistance or trial strategy. See Robertson v. State,

187 S.W.3d 475, 482–83 (Tex. Crim. App. 2006).

      Appellant has the burden of establishing both prongs by a preponderance of

the evidence. Jackson v. State, 973 S.W.2d 954, 956 (Tex. Crim. App. 1998). “An

appellant’s failure to satisfy one prong of the Strickland test negates a court’s need

to consider the other prong.” Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim.

App. 2009); see also Strickland, 466 U.S. at 697. Generally, a silent record that

provides no explanation for counsel’s actions will not overcome the strong

presumption of reasonable assistance. Goodspeed v. State, 187 S.W.3d 390, 392

(Tex. Crim. App. 2005). “It is a rare case in which the trial record will by itself be

sufficient to demonstrate an ineffective-assistance claim.”       Nava v. State, 415
S.W.3d 289, 308 (Tex. Crim. App. 2013). In the rare case in which trial counsel’s

                                          –2–
ineffectiveness is apparent from the record, an appellate court may address and

dispose of the claim on direct appeal. Lopez, 343 S.W.3d at 143. However, “[i]f

trial counsel has not been afforded the opportunity to explain the reasons for his

conduct, we will not find him to be deficient unless the challenged conduct was ‘so

outrageous that no competent attorney would have engaged in it.’” Nava, 415
S.W.3d at 308 (quoting Menefield v. State, 363 S.W.3d 591, 593 (Tex. Crim. App.

2012)). When, as in this case, the record on appeal is silent regarding counsel’s

actions, we may not speculate to find trial counsel ineffective. See Thompson v.

State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999).

      Before a plea of guilty may be accepted by a trial court, the plea must be

voluntarily and freely given by a defendant who is mentally competent. See TEX.

CODE CRIM. PROC. ANN. art. 26.13(b). “The constitutional validity of a guilty plea

made upon the advice of counsel depends on whether counsel’s performance was

reasonably competent, rendering a defendant effective representation during the

particular proceedings.” Ex parte Battle, 817 S.W.2d 81, 83 (Tex. Crim. App. 1991).

“Counsel’s advice can provide assistance so ineffective that it renders a guilty plea

involuntary.” Ex parte Moussazadeh, 361 S.W.3d 684, 688 (Tex. Crim. App. 2012).

“A guilty plea is not knowing or voluntary if made as a result of ineffective

assistance of counsel,” and “[a] defendant’s decision to plead guilty when based on

erroneous advice of counsel is not done voluntarily and knowingly.” Id. at 689; see

also Ex parte Harrington, 310 S.W.3d 452, 458–59 (Tex. Crim. App. 2010).

                                        –3–
         The record shows appellant pleaded guilty without a plea bargain agreement

to the offense of indecency with a child by contact, pursuant to count IV of the

indictment.1 This count alleged that appellant intentionally and knowingly, with the

intent to arouse or gratify the sexual desire of any person, engaged in sexual contact

by touching part of the genitals of the complainant, a child younger than seventeen

years of age and not the spouse of appellant, by means of part of appellant’s hand.

See TEX. PENAL CODE ANN. § 21.11.

         Prior to accepting appellant’s plea, the trial court confirmed with appellant

that there was no plea bargain agreement, that appellant wanted the trial court to

assess punishment, and the court admonished appellant on the full range of

punishment for the offense. See TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(1), (2).

Appellant told the court he was pleading guilty because he was guilty, that his plea

was entered freely and voluntarily, and that no one promised him anything or

threatened him to get him to plead guilty. Appellant told the trial court he fully

understood the proceedings that day and the paperwork and plea agreement form he

had signed. See TEX. CODE CRIM. PROC. ANN. art. 26.13(b). Appellant also told the

court he had had adequate time to discuss the facts of the case with his counsel and

was fully satisfied with his representation.

         During the plea hearing, and before accepting appellant’s guilty plea, the trial



   1
       The State abandoned the other three counts of the indictment.

                                                   –4–
court also admitted into evidence State’s exhibit 1, which included the plea

agreement form (stating it was an open plea); the written admonishments;

appellant’s waiver of rights; his judicial confession stating he admitted to

committing the offense of indecency with a child by contact as charged in the

indictment; and the certification of appellant’s right to appeal. See TEX. CODE CRIM.

PROC. ANN. art. 26.13(a). The State questioned appellant while he was under oath

regarding whether he understood that by pleading guilty, if he were not a citizen of

the United States, his guilty plea could cause him to be deported, denied reentry into

the country, or denied citizenship.       See TEX. CODE CRIM. PROC. ANN. art.

26.13(a)(4). The State also asked appellant whether he was pleading guilty freely

and voluntarily or if anyone pressured him to plead guilty. See TEX. CODE CRIM.

PROC. ANN. art. 26.13(b). The relevant portion of the record reads as follows:

      Q. And I just need to say, even though you were born in the U.S., that
      you understand that by pleading guilty to a criminal offense, if you were
      not a citizen of the U.S., you could potentially be subject to deportation,
      denial of naturalization, or refusal of reentry into this country?

      A. Yes, sir.

      Q. And you committed the acts exactly as they’re alleged in the State’s
      indictment, in Count Four; is that correct?

      A. Yes, sir.

      Q. You are pleading guilty freely and voluntarily? No one, no person,
      has put any pressure on you whatsoever to get you to plead guilty?

      A. No, sir.

The trial court accepted appellant’s guilty plea and found it had been entered freely

                                         –5–
and voluntarily but deferred a finding of guilt until after it heard punishment

evidence from both sides.

      The State then questioned appellant further, and appellant said he did not

understand that he would be required to register as a sex offender pursuant to Chapter

62 of the Texas Code of Criminal Procedure. A brief recess was taken, and appellant

was given an opportunity to confer with his attorney. After conferring with trial

counsel, appellant stated he understood the requirement that he would be required to

register as a sex offender pursuant to Chapter 62. See TEX. CODE CRIM. PROC. ANN.

art. 26.13(a)(5).

      The following day a punishment hearing was held, and during this hearing the

complainant’s teacher testified that on October 30, 2014, the complainant appeared

sad and upset at school. The teacher asked the complainant what was wrong, and he

repeatedly told her that his penis was hurting, that his uncle (appellant) made him do

things to his penis, and that appellant told him to “shh.” The school promptly

contacted Child Protective Services (CPS), who picked up the complainant from

school and took him to the Children’s Advocacy Center for a forensic interview.

The interview was recorded and admitted into evidence during the hearing as State’s

exhibit 3.

      Detective Helen Taylor of the City of Wylie Police Department testified that

she responded to the complainant’s outcry and observed the forensic interview. She

testified that the complainant, who was 15 years of age at the time of these events

                                         –6–
and has Down’s Syndrome, seemed to have “delayed” communication and

developmental skills. But in his October 30, 2014 forensic interview, when talking

about appellant, the complainant said things like “put it in my mouth” and “push it

in my butt.” Moreover, he used his body to show the forensic interviewer what

happened with his hands, hips, and mouth. He described what happened as “gross,”

“nasty,” “annoying,” and “hurting,” and told the interviewer appellant said things

like “shh,” “suck it,” and “don’t bite.”

      That evening Detective Taylor interviewed appellant. He told Taylor that the

complainant had a habit of saying the word “pee-pee,” and that the complainant had

been talking about his “pee-pee” that morning. To get him to stop using the word,

appellant “popped” him on his mouth and then (when that did not work) on his penis

with his hand, on the outside of the complainant’s clothes. Appellant was aware that

there were previous occasions when the complainant had been caught masturbating,

but appellant said the complainant had never made any allegations of abuse. At no

point during the interview did appellant indicate he had done anything wrong, and

he agreed to cooperate with the investigation.

      Detective Taylor subsequently contacted U.S. Secret Service Special Agent

Lonnie Falgout and requested his assistance. Falgout interviewed appellant, and

Taylor observed this interview on video. Appellant eventually admitted to Special

Agent Falgout that he committed an offense, and he provided a written statement to

Falgout. In this written statement, which was admitted into evidence as State’s

                                           –7–
exhibit 5, appellant admitting to sitting the complainant on the bed, unbuttoning his

pants, spitting in his hand, and masturbating him for sixty to ninety seconds to

“teach” him.

      Following that interview, Taylor spoke with appellant again, and this

interview was audio recorded and admitted into evidence as State’s exhibit 2. Before

Special Agent Falgout left the room, he had appellant read his written statement

aloud, and appellant confirmed that he had written the statement and it was the “100

percent truth.” Appellant told Taylor that he was trying to “teach” the complainant,

but he admitted the contact was inappropriate. Appellant also admitted that he

initially lied to Detective Taylor because he did not “want CPS involved with his

family.” Appellant was arrested following this interview, and he was released on

bond with condition that he not be around or within 500 feet of the complainant or

any other minors.

      Taylor further testified that, around December of 2014, the complainant told

his teachers that appellant was at home during an incident where appellant’s wife

Lydia slapped the complainant. Additionally, on January 23, 2015, school personnel

alerted CPS that the complainant and Lydia attended a school basketball game on

January 20th, and that appellant was also there, sitting one row and seven people

down from them.

      Appellant called several witnesses to testify on his behalf, including Lydia,

his mother, his son, sister-in-law, the complainant’s sister, and a family friend.

                                        –8–
These witnesses generally testified that appellant was a good father, that he loved

the complainant as his own son, took care of his family, and that he deserved

probation.

      Appellant also testified in his defense. He told the court he was forty-two

years of age and had been married to Lydia for twenty-one years. He believed he

was a good father and role model. He explained that he and his wife had taken in

the complainant and his sister to live with them, and that he loved the complainant

and treated him like his own son. Appellant testified that the complainant had

“talked about his pee-pee for years,” and that this had been “an issue” with the

complainant even before he was placed into the care of appellant and his wife.

      On the morning of the offense, appellant was in the shower and he noticed the

complainant standing in the doorway. The complainant was wearing his school

uniform (a Polo shirt and shorts) but his penis was out and erect. Appellant got out

of the shower, sat the complainant down on the bed, and started asking him why his

penis was out and erect and what the complainant was thinking. Appellant said the

complainant’s speech was “broken,” and he was unable to answer appellant. The

complainant said only that “[m]y pee-pee is out” and to “look at my pee-pee.”

Appellant testified that he was trying to figure out what the complainant “was

doing,” i.e., whether he was “just playing with himself” or if he got erect watching

appellant in the shower. Appellant testified that he grabbed the complainant’s penis

and asked him, “[W]ere you in there doing this?” He said that he held onto the

                                        –9–
complainant’s penis for only “a few seconds,” not sixty to ninety seconds like he

said in his written statement. He stopped when he realized this “show-and-tell” “was

not working.” He denied he had ever sucked on the complainant’s penis or that the

complainant had ever sucked on his penis.

      Appellant acknowledged he had pleaded guilty to “sexual contact” and that

he was “guilty of that, but not in the manner that the State is trying to say that I did

it.” He also testified that his actions were not malicious and that “it wasn’t because

I wanted to get sexually aroused or to sexually arouse him.” He told the trial court

he should get probation and explained why he thought probation was the appropriate

punishment. On cross-examination, appellant testified he was not trying to teach the

complainant how to masturbate when he touched the complainant—he was merely

trying to gain an understanding of what the complainant was doing. He insisted he

“didn’t sexually abuse” the complainant. When questioned about telling Detective

Taylor during their first interview that nothing sexual had happened between him

and the complainant, appellant testified he still felt “that nothing sexually

happened.” Later, when questioned about sexually assaulting a child, appellant

again said, “I didn’t sexually assault him.” Appellant also testified that he now

realized he had made a mistake but, at the time, he “didn’t think it was a mistake to

do that” because he “was trying to be a parent” and “get an understanding from the

kid.” After hearing the evidence and arguments from both sides, the trial court found

appellant guilty of indecency with a child by contact and sentenced him to ten years

                                         –10–
in prison.

      Appellant argues “it was abundantly clear” from his testimony that he “did

not have the requisite sexual intent to commit the offense,” and, as a result, “for trial

counsel to not request to withdraw his plea was deficient.” He also argues that

“[c]ounsel’s failure resulted in [a]ppellant being sentenced for an offense he did not

have the requisite intent to commit.” He cites Andrews v. State, 159 S.W.3d 98 (Tex.

Crim. App. 2005), claiming the record contains all the information we need to make

a decision. But Andrews involved trial counsel’s failure to object to the prosecutor’s

misstatement of the law regarding sentencing during the prosecutor’s closing

argument. See id. at 103. The Court of Criminal Appeals concluded that “[u]nder

the extremely unusual circumstances of this case, the record contains all the

information that we need to make a decision,” and that there could be no reasonable

strategy for not objecting to the prosecutor’s misstatement of law. Id. “Thus,

counsel’s reasons, if any, were unnecessary to resolve the ineffective assistance of

counsel claim.” Goodspeed v. State, 187 S.W.3d 390, 394 (Tex. Crim. App. 2005)

(Price, J., concurring) (discussing Andrews). The situation in the present case is

altogether different: The “extremely unusual” circumstances that were present in

Andrews are not found in this case, which clearly does not involve a failure to object

to a prosecutor’s misstatement of law; therefore, Andrews is distinguishable.

      But in a far more analogous case, Mallett v. State, 65 S.W.3d 59 (Tex. Crim.

App. 2001), the Court of Criminal Appeals overruled an ineffectiveness claim

                                         –11–
asserting Mallett’s trial counsel should have moved to withdraw a guilty plea after

Mallett testified he did not intend to commit the offense charged. See id. at 63.

Before overruling the issue, the court noted that during the plea hearing Mallett

explained he was pleading guilty because the charges were true, that his plea was

freely and voluntarily made, and that it was his decision to enter the plea. Id. at 64.

Furthermore, the court explained that the trial court properly admonished Mallett,

that the record did not establish that Mallett wanted to withdraw his plea, and that

“even if Mallett’s testimony was read as a protestation of innocence, all sorts of

considerations may motivate a guilty plea.” Id. The court also stated that the record

was silent regarding why Mallett’s attorney did not move to withdraw the plea and

that his counsel “may have felt that he could not rebut the recitations in the record

that Mallett’s plea was freely and voluntarily entered.” Id.

      Those same considerations, including the absence of a fully developed record

for appellant’s ineffectiveness claim, are present in this case and likewise persuade

us appellant has failed to overcome the presumption his attorney’s representation

fell within the wide range of reasonably professional assistance. Like the defendant

in Mallet, appellant has failed to show his trial counsel was deficient. Accordingly,

we overrule appellant’s first issue.

                       2. Voluntariness of Appellant’s Plea

      In his second issue, appellant argues his plea of guilty was involuntary

because he did not have a complete understanding of the charges against him.

                                        –12–
      The presence of article 26.13 admonitions in the record creates a prima facie

showing that substantial compliance occurred and the plea was both knowing and

voluntary. Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998) (per

curiam). The burden then shifts to the defendant to show he did not understand the

consequences of his plea and that he was harmed or misled by the admonitions. Id.

“A defendant’s sworn representation that his guilty plea is voluntary ‘constitute[s] a

formidable barrier’” to establishing a plea was not voluntary, and that the defendant

was harmed. See Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006)

(quoting Blackledge v. Allison, 431 U.S. 63, 73–74 (1977)). Moreover, substantial

compliance with article 26.13 is sufficient unless the defendant shows he did not

understand the consequences of the plea and was harmed or misled by the

admonishments given. TEX. CODE CRIM. PROC. ANN. art. 26.13(c); Martinez, 981
S.W.3d at 197.

      Appellant does not claim the trial court improperly admonished him according

to article 26.13, nor that he did not understand the consequences of his plea, but he

contends his plea was involuntary because he did not have a full understanding of

the requisite mental state required to be found guilty of indecency with a child by

contact. Appellant cites Henderson v. Morgan, 426 U.S. 637 (1976) to support this

argument, but his reliance is misplaced. The case can be distinguished on a number

of facts, including that the defendant’s counsel in that case did not advise his client

of the charges against him before the appellant pleaded guilty, and the defendant

                                        –13–
functioned at an “unusually low mental capacity.” Id. at 640, 647. Therefore, the

record did not support that the defendant understood the charge to which he was

pleading guilty. Id. at 646.

      The situation in the present case is quite different. As we explained, the trial

court admonished appellant according to article 26.13. Appellant was admonished

on the nature of the charges against him and the range of punishment for the offense,

the potential immigration consequences, and that Chapter 62 applied. The trial court

inquired into whether appellant was competent to enter his plea, and whether he was

pleading freely and voluntarily. Furthermore, the court expressly found appellant

entered his plea freely and voluntarily.        Appellant acknowledged during his

testimony that he understood the charge against him, and he admitted he was guilty

of sexual contact.

      Appellant has not carried his burden of showing he did not fully understand

the charge against him or the consequences of his guilty plea. The fact that appellant

testified he did not act with a sexual intent does not show he lacked an understanding

that the offense to which he was pleading guilty required an intent to arouse or gratify

the sexual desire of any person. See TEX. PENAL CODE ANN. § 21.11. “Due process

of law is not denied by a conviction based on a plea of guilty that is accompanied by

‘a strong factual basis for the plea demonstrated by the State and [a defendant]’s

clearly expressed desire to enter it despite his professed belief in his innocence.’”

Mendez v. State, 138 S.W.3d 334, 344 (Tex. Crim. App. 2004) (quoting North

                                         –14–
Carolina v. Alford, 400 U.S. 25, 38 (1970)). The record in this case includes both a

strong factual basis for the plea and that appellant persisted in his guilty plea even

after denying he acted with a sexual intent. Given the record in this case, appellant

has not shown his plea was involuntary or that the trial court erred with respect to its

handling of the plea. We overrule appellant’s second issue.

      We affirm the trial court’s judgment.




                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
191348F.U05




                                         –15–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DETRICK BLAIR DEAN, Appellant                On Appeal from the 199th Judicial
                                             District Court, Collin County, Texas
No. 05-19-01348-CR          V.               Trial Court Cause No. 199-82171-
                                             2015.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice Myers.
                                             Justices Nowell and Evans
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 22nd day of December, 2020.




                                      –16–